

115 S2150 IS: Imitation Firearms Safety Act of 2017
U.S. Senate
2017-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 2150IN THE SENATE OF THE UNITED STATESNovember 16, 2017Mr. Blumenthal introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo improve requirements for entering into commerce of imitation firearms, and for other purposes.
	
 1.Short titleThis Act may be cited as the Imitation Firearms Safety Act of 2017. 2.Improved requirements for entering into commerce of imitation firearms (a)Distinctive colorationSection 4 of the Federal Energy Management Improvement Act of 1988 (15 U.S.C. 5001) is amended—
 (1)in subsection (a), by striking contains, or has affixed and all that follows through the period at the end and inserting is marked or manufactured as described in subsection (b).; and (2)by amending subsection (b) to read as follows:
					
						(b)Marking and manufacturing requirements
 (1)In generalExcept as provided in paragraph (2), each toy firearm, look-alike firearm, or imitation firearm shall be marked or manufactured, or both, so that the coloration of the entire exterior surface of the toy firearm, look-alike firearm, or imitation firearm—
 (A)is white, bright red, bright orange, bright yellow, bright green, bright blue, bright pink, or bright purple, either individually or as the predominant color in combination with any other color in any pattern; and
 (B)is permanent. (2)Alternatives and waiversThe Secretary of Commerce may—
 (A)provide for an alternate coloration or marking for any toy firearm, look-alike firearm, or imitation firearm that is not capable of meeting the coloration requirements of paragraph (1); and
 (B)waive the requirement of any such coloration or marking for any toy firearm, look-alike firearm, or imitation firearm that will only be used in the theatrical, movie, or television industry..
 (b)Repeal of exception from regulation of certain imitation firearmsThe first subsection (c) of such section (15 U.S.C. 5001) (relating to the definition of look-alike firearm) is amended to read as follows:
				
					(c)Look-Alike firearm defined
 (1)In generalIn this section, except as provided in paragraph (2), the term look-alike firearm means any imitation of any original firearm which was manufactured, designed, and produced since 1898, including the following:
 (A)Toy guns. (B)Water guns.
 (C)Replica nonguns. (D)Air-soft guns firing nonmetallic projectiles.
 (E)Traditional BB and pellet-firing air guns that expel a projectile through the force of air pressure.
 (2)ExceptionsIn this section, the term look-alike firearm does not include the following: (A)Any look-alike, nonfiring, collector replica of an antique firearm developed prior to 1898.
 (B)Paint-ball guns that expel a projectile through the force of air pressure.. (c)Revision of rules (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Commerce and the Consumer Product Safety Commission shall review and revise the rules and regulations of the Department of Commerce and the Consumer Product Safety Commission, respectively, to ensure that such rules and regulations are consistent with section 4 of the Federal Energy Management Improvement Act of 1988 (15 U.S.C. 5001), as amended by this section.
 (2)Notice and commentThe Secretary of Commerce and the Consumer Product Safety Commission shall revise rules under paragraph (1) in accordance with section 553 of title 5, United States Code.
 (d)ApplicabilityThe amendments made by this section to section 4 of the Federal Energy Management Improvement Act of 1988 (15 U.S.C. 5001) shall apply with respect to toy firearms, look-alike firearms, and imitation firearms that are manufactured on or after the date that is 180 days after the date of the enactment of this Act.
 (e)Technical correctionThe second subsection (c) of section 4 of the Federal Energy Management Improvement Act of 1988 (15 U.S.C. 5001) (relating to a requirement for a technical evaluation) is redesignated as subsection (e).